Citation Nr: 1402342	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-49 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2010 rating decision, the Veteran was awarded an increased rating of 50 percent for his service-connected PTSD.  The increased rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifest with symptoms including depression, irritability, dislike of crowds, suicidal ideation, and some disturbance of thoughts, causing occupational and social impairment with deficiencies in most areas.

2.  The Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for any period, even when considering the effect of his service-connected disabilities, employment history, educational and vocational attainment, and all other factors relevant to the question.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The requirements for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.321, 3.340.  3.341, 4.16, 4.18, 4.19 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  See also, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's PTSD is currently evaluated as 50 percent disabling, effective June 2009, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.13.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week;  difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board finds that the Veteran is entitled to a 70 percent rating, but no higher, for his PTSD.

The Veteran was afforded a VA examination in October 2009.  In addition, he submitted a June 2009 evaluation by a private doctor and a January 2010 treatment record from the same doctor.

The Veteran has reported nightmares, depression, sleep problems, suicidal ideation, and panic attacks.  Further, both his private doctor and the VA examiner noted the Veteran had problems with attention and concentration.  The VA examiner further noted the Veteran showed persistent mannerisms, repetitive acts, and restlessness.  His speech was rapid and pressured.  His thoughts were rambling with an overabundance of ideas.  Further, he was attired in bizarre, disheveled clothes at the examination.

Socially, the Veteran reported to both the private doctor and the VA examiner that he dislikes being around people and feels the only people to whom he can relate are ex-servicemen.  He reported being distrustful of people and disliking crowds.  Further, he reported his last marriage had ended more than 20 years prior.  He indicated he spends most of his time alone.

Occupationally, the Veteran reported being retired due to having a stroke and PTSD.  He told the VA examiner he had been employed on and off as a waiter for about a year but was currently not working.

The Veteran's private doctor assigned the Veteran a GAF of 40 and the VA examiner assigned a GAF of 49, stating that the Veteran has significant impairments and symptoms that interfere with social and occupational functioning.

Overall, the Board finds that giving the Veteran the benefit of the doubt, the Veteran's reported symptoms, the findings of his private doctor and the VA examiner, and the GAF scores assigned by the medical professionals all support that the Veteran has occupational and social impairment with deficiencies in most areas reflective of a 70 percent rating.

However, the Board finds the Veteran's condition does not warrant a 100 percent rating, which is only warranted for total occupational and social impairment.  

The Board has considered the GAF of 40 assigned by the private doctor, which is at the top of the range assigned for some impairment in reality testing or communications or major impairment in several areas, but finds that notwithstanding that low score, the Veteran's overall condition is not reflective of a 100 percent rating.  

The Veteran has indicated some recent employment history as a waiter and some social interaction such as talking to ex-servicemembers and going fishing with his daughter.  He has not been found to have (for example only) gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The VA examiner also opined that the Veteran does not have total occupational and social impairment due to PTSD.

Thus, the Board finds that the Veteran is entitled to a 70 percent rating, but no higher.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including social isolation, irritability, depression, and suicidal ideation, are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's PTSD.  In addition, the Board finds the record does not reflect that the Veteran's PTSD markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Although the Veteran reported he has not had continuous, full-time employment since having a stroke in 2000, he was previously employed.

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Individual Unemployability

The Veteran has also claimed individual unemployability as a result of his service-connected PTSD.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  As outlined in the previous section, the Veteran is service-connected for PTSD and a disability rating of 70 percent has been assigned.  He has no other service-connected disabilities.

Records reflect that the Veteran worked as a grocery store butcher for 12 years until 2000.  He was found to be disabled by Social Security the same year due to late effects of cerebrovascular disease.

At the time of his October 2009 VA examination for PTSD the Veteran told the examiner he had been employed as a waiter on and off for about a year but was not currently working.  He stated that of the 13 jobs he had held over his life the longest was as a butcher.  He reported being retired due to a stroke and PTSD, which caused him to get in fights often.  

The VA examiner opined that the Veteran does not have total occupational impairment due to PTSD.  No other opinion apart from the Veteran's own is of record concerning his employability, and the Veteran himself has not explained why he believes his PTSD prevents him from holding gainful employment.  The Board gives significant weight to the opinion of the VA examiner who performed an evaluation on the Veteran and considered the symptoms of his PTSD in opining that the Veteran is not totally occupationally impaired due to his PTSD.

Although the evidence shows the Veteran is currently unemployed, the evidence does not support finding that the Veteran is unemployable solely due to his PTSD, which is his only service-connected disability.  As a preponderance of the evidence is against entitlement to TDIU, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim for TDIU must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in April 2010 with respect to his individual employability claim, prior to the initial adjudication of the increased rating claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC with respect to the Veteran's PTSD claim in October 2010, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a rating in excess of 50 percent were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The Veteran's private treatment records have been associated with the file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in October 2009.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

An initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Individual unemployability is denied.



______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


